Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10 are objected to because of the following informalities:  
Each of the dependent claims 2-10 recites the limitation “the media” in their respective line 1.  Applicant is advised to revise the limitation to show “the non-transitory computer-readable media”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation “the valid states respectively" in lines 2-3.  It is not clear to which previous limitation the limitation “the valid states” refers to.  In addition, it also not clear how it is “respective” to “valid state(s)” when no prior limitation recites any “valid state”.  There is insufficient antecedent basis for this limitation in the claim and therefore, renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cariou et al. (US 2017/0331734; hereinafter Cariou).

Regarding claim 1, Cariou shows a non-transitory computer-readable media in a receiver, the media comprising instructions that when executed in a computing environment cause a method to be performed (Figure 3 shows an embodiment of an HE device (i.e. STA or AP) to include instructions stored in memory and executed by at least one processor to perform the method of Figure 4.), the method comprising: 
receiving a wireless message, the message comprising modulated message elements (Figure 4; Par. 0046, 0072; noted receiving aggregated MPDUs in a given PPDU.), each message element modulated according to a modulation scheme (Figure 4; Par. 0046, 0072; noted the MPDUs encoded in accordance with a first MCS.), the modulation scheme comprising a plurality of states, each state modulated according to amplitude modulation or phase modulation or both (Par. 0048-0049; noted the first MCS may be included in a candidate group of MCSs. The MCSs of the candidate group may be based on modulation types and forward error correction (FEC) coding rates. Example FEC coding rates may include, but are not limited to, 1/4, 1/3, 1/2, 2/3, 3/4 and/or other. Example modulation types may include, but are not limited to, binary phase shift keying (BPSK), quadrature phase shift keying (QPSK), and quadrature amplitude modulation (QAM) of different sizes. Example sizes of the QAM may include 16 level (16-QAM), 64 level (64-QAM) and/or other.); 
determining that the message is faulted (Figure 4; Par. 0058-0058; noted at operation 420, the STA 103 may determine an integrity check for the MPDUs and/or PPDUs based at least partly on a decoded data portion and a decoded frame check sequence (FCS).  If the FCS and the decoded FCS do not match, the integrity check may indicate a decoding failure for the MPDU.); 
determining, for each message element, a modulation quality according to a difference between the message element and a state of the modulation scheme (Figure 4; Par. 0060-0065; noted performing a comparison between the received MPDU and the decoded MPDU.  Further, an MCS reception margin parameter is determined.); 
altering at least one of the message elements according to the modulation quality of the message element (Figure 4; Par. 0060-0065; noted when performing the comparison between the received MPDU and the decoded MPDU, the FEC decoder 634 may decode a block of decoded FEC output bits 636 to generate a block of decoded information bits 632.  Various other processes may be performed which alters the MPDUs as discussed in Par. 0061-0062.); and 
determining whether the altered message is faulted (Figure 4; Par. 0060-0065; noted detecting of bit errors based on the comparison performed.).
Regarding claim 3, Cariou shows measuring a value of the message element, the value comprising an amplitude or a phase or both; determining which of the states of the modulation scheme is closest to the message element; and determining the modulation quality according to a difference between the message element and the closest state of the modulation scheme (Figure 4; Par. 0068; noted the STA 103 may set the MCS reception margin parameter to a first value when the number of detected bit errors is below the threshold and may set the MCS reception margin parameter to a second value when the number of detected bit errors is above or equal to the threshold. For instance, the first value may indicate that, because the number of detected bit errors may be sufficiently low, that the AP 102 may use a higher MCS than the first MCS for a subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103. The second value may indicate that, because the number of detected bit errors is higher than the threshold, that the AP 102 may use a lower MCS or that the AP 102 may use the same MCS (the first MCS) for the subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103.).
Regarding claim 5, Cariou shows selecting a particular message element according to the modulation quality of the particular message element; altering the particular message element from a first state to a second state of the modulation scheme; and determining whether the altered message is faulted (Figure 4; Par. 0070; noted the MCS reception margin parameter may be based at least partly on the number of detected bit errors and the integrity check, in some cases. The STA 103 may set the MCS reception margin parameter to a first value when the number of detected bit errors is below the threshold; may set the MCS reception margin parameter to a second value when the number of detected bit errors is above the threshold and when the integrity check indicates a successful decoding of the MPDU; and may set the MCS reception margin parameter to a third value when the number of detected bit errors is above the threshold and when the integrity check indicates an unsuccessful decoding of the MPDU.).
Regarding claim 7, Cariou shows allocating the particular message element to a category in the list of good-modulation, marginal-modulation, and bad- modulation, the allocating based on the modulation quality of the particular message element (Figure 4; Par. 0067; noted the MCS reception margin parameter may be based on one or more categories. As an example, values of high or low may be used. As another example, values of high, medium or low may be used. The levels (high, medium and/or low) may be determined based on a predetermined mapping in some cases. For instance, ranges of bit errors detected, the value of “low” may be assigned when 0-5 bit errors are detected, the value of “low” may be assigned when 6-20 bit errors are detected, and the value of “high” may be assigned when 21 or more bit errors are detected.).
Regarding claim 11, Cariou shows a method (Figure 4 shows a method performed by an HE device (i.e. STA or AP) of Figure 3.) for a wireless receiver to mitigate a faulted message comprising message elements, the method comprising: 
determining a modulation quality of a message element of the message, the modulation quality based on a difference between a modulation of the message element and a first state of a modulation scheme (Figure 4; Par. 0060-0065; noted performing a comparison between the received MPDU and the decoded MPDU.  Further, an MCS reception margin parameter is determined.); 
selecting a message element according to the modulation quality of the selected message element (Figure 4; Par. 0060-0065; noted when performing the comparison between the received MPDU and the decoded MPDU, the FEC decoder 634 may decode a block of decoded FEC output bits 636 to generate a block of decoded information bits 632.  Various other processes may be performed which alters the MPDUs as discussed in Par. 0061-0062.); 
altering the message by assigning the selected message element to a second state of the modulation scheme (Figure 4; Par. 0060-0065; noted when performing the comparison between the received MPDU and the decoded MPDU, the FEC decoder 634 may decode a block of decoded FEC output bits 636 to generate a block of decoded information bits 632.  Various other processes may be performed which alters the MPDUs as discussed in Par. 0061-0062.); and 
determining whether the altered message is faulted (Figure 4; Par. 0060-0065; noted detecting of bit errors based on the comparison performed.).
Regarding claim 12, Cariou shows wherein the modulation scheme comprises amplitude modulation or phase modulation or both (Par. 0048-0049; noted the first MCS may be included in a candidate group of MCSs. The MCSs of the candidate group may be based on modulation types and forward error correction (FEC) coding rates. Example FEC coding rates may include, but are not limited to, 1/4, 1/3, 1/2, 2/3, 3/4 and/or other. Example modulation types may include, but are not limited to, binary phase shift keying (BPSK), quadrature phase shift keying (QPSK), and quadrature amplitude modulation (QAM) of different sizes. Example sizes of the QAM may include 16 level (16-QAM), 64 level (64-QAM) and/or other.), and 
determining the modulation quality comprises determining a difference between an amplitude or a phase of the selected message element and an amplitude or a phase of the first state (Figure 4; Par. 0068; noted the STA 103 may set the MCS reception margin parameter to a first value when the number of detected bit errors is below the threshold and may set the MCS reception margin parameter to a second value when the number of detected bit errors is above or equal to the threshold. For instance, the first value may indicate that, because the number of detected bit errors may be sufficiently low, that the AP 102 may use a higher MCS than the first MCS for a subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103. The second value may indicate that, because the number of detected bit errors is higher than the threshold, that the AP 102 may use a lower MCS or that the AP 102 may use the same MCS (the first MCS) for the subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103.).
Regarding claim 13, Cariou shows sequentially altering the selected message element to each of the states of the modulation scheme (Figure 4; Par. 0086; noted the MCSs of the candidate group may be mapped to an ordered sequence of MCS indexes in accordance with a predetermined mapping. For instance, the predetermined mapping may be based on a non-decreasing relationship between the MCS indexes and ratios of information bits per modulation symbol of the MCSs. The ratios of information bits per modulation symbol of the MCSs may be based on the modulation types and the forward error correction (FEC) coding rates.), and
determining whether the message, including the altered message element or elements, is faulted (Figure 4; Par. 0060-0065; noted detecting of bit errors based on the comparison performed.).
Regarding claim 14, Cariou shows selecting a plurality of message elements having a predetermined modulation quality (Figure 4; Par. 0068; noted the STA 103 may set the MCS reception margin parameter to a first value when the number of detected bit errors is below the threshold and may set the MCS reception margin parameter to a second value when the number of detected bit errors is above or equal to the threshold. For instance, the first value may indicate that, because the number of detected bit errors may be sufficiently low, that the AP 102 may use a higher MCS than the first MCS for a subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103. The second value may indicate that, because the number of detected bit errors is higher than the threshold, that the AP 102 may use a lower MCS or that the AP 102 may use the same MCS (the first MCS) for the subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103.); 
sequentially altering each of the selected message elements according to each of the states of the modulation scheme (Figure 4; Par. 0086; noted the MCSs of the candidate group may be mapped to an ordered sequence of MCS indexes in accordance with a predetermined mapping. For instance, the predetermined mapping may be based on a non-decreasing relationship between the MCS indexes and ratios of information bits per modulation symbol of the MCSs. The ratios of information bits per modulation symbol of the MCSs may be based on the modulation types and the forward error correction (FEC) coding rates.); and 
determining, after each alteration, whether the altered message is faulted (Figure 4; Par. 0060-0065; noted detecting of bit errors based on the comparison performed.).
Regarding claim 15, Cariou shows determining, according to the difference between the modulation of the message element and the first state, a direction (Figure 4; Par. 0086; noted the MCSs of the candidate group may be mapped to an ordered sequence of MCS indexes in accordance with a predetermined mapping. For instance, the predetermined mapping may be based on a non-decreasing relationship between the MCS indexes and ratios of information bits per modulation symbol of the MCSs. The ratios of information bits per modulation symbol of the MCSs may be based on the modulation types and the forward error correction (FEC) coding rates.); 
altering the message element according to the direction (Figure 4; Par. 0068; noted the STA 103 may set the MCS reception margin parameter to a first value when the number of detected bit errors is below the threshold and may set the MCS reception margin parameter to a second value when the number of detected bit errors is above or equal to the threshold. For instance, the first value may indicate that, because the number of detected bit errors may be sufficiently low, that the AP 102 may use a higher MCS than the first MCS for a subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103. The second value may indicate that, because the number of detected bit errors is higher than the threshold, that the AP 102 may use a lower MCS or that the AP 102 may use the same MCS (the first MCS) for the subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103.); and 
determining whether the message, including the altered message element, is faulted (Figure 4; Par. 0060-0065; noted detecting of bit errors based on the comparison performed.).
Regarding claim 16, Cariou shows a wireless receiver (Figure 3 shows an HE device (i.e. STA or AP) configured to perform the method of Figure 4.) configured to 
receive a message and an error-detection code, the message comprising one or more message elements (Figure 4; Par. 0046, 0053, 0072; noted receiving aggregated MPDUs in a given PPDU. The STA 103 may generate, based on the modulation symbols of the downlink signal and in accordance with the first modulation type, decoded FEC output bits for input to an FEC decode algorithm. The STA 103 may decoded information bits from the FEC decode algorithm.), each message element modulated according to a modulation scheme (Figure 4; Par. 0046, 0072; noted the MPDUs encoded in accordance with a first MCS.), the modulation scheme comprising amplitude modulation or phase modulation or both (Par. 0048-0049; noted the first MCS may be included in a candidate group of MCSs. The MCSs of the candidate group may be based on modulation types and forward error correction (FEC) coding rates. Example FEC coding rates may include, but are not limited to, 1/4, 1/3, 1/2, 2/3, 3/4 and/or other. Example modulation types may include, but are not limited to, binary phase shift keying (BPSK), quadrature phase shift keying (QPSK), and quadrature amplitude modulation (QAM) of different sizes. Example sizes of the QAM may include 16 level (16-QAM), 64 level (64-QAM) and/or other.), the wireless receiver further configured to: 
measure, for each message element, a modulation parameter comprising an amplitude or a phase or a combination thereof (Figure 4; Par. 0048-0050; noted in a given example, a first MCS may be based on a modulation type of BPSK and an FEC coding rate of 1/2, and the first MCS may be mapped to a first index (such as MCS-0). A second MCS may be based on a modulation type of QPSK and an FEC coding rate of 1/2, and the second MCS may be mapped to a second index (such as MCS-1). A third MCS may be based on a modulation type of 64-QAM and an FEC coding rate of 2/3, and the third MCS may be mapped to a third index (such as MCS-7).), 
allocate, for each message element, a modulation quality according to a difference between the modulation parameter and a state of the modulation scheme (Figure 4; Par. 0060-0065; noted performing a comparison between the received MPDU and the decoded MPDU.  Further, an MCS reception margin parameter is determined.); 
select one or more message elements according to the modulation quality (Figure 4; Par. 0060-0065; noted when performing the comparison between the received MPDU and the decoded MPDU, the FEC decoder 634 may decode a block of decoded FEC output bits 636 to generate a block of decoded information bits 632.  Various other processes may be performed which alters the MPDUs as discussed in Par. 0061-0062.);  
alter the selected message elements (Figure 4; Par. 0060-0065; noted when performing the comparison between the received MPDU and the decoded MPDU, the FEC decoder 634 may decode a block of decoded FEC output bits 636 to generate a block of decoded information bits 632.  Various other processes may be performed which alters the MPDUs as discussed in Par. 0061-0062.); and 
compare the message, including the altered message elements, to the error- detection code, and thereby determine whether the altered message is faulted (Figure 4; Par. 0053, 0060-0065; noted detecting of bit errors based on the comparison performed. The STA 103 may generate, based on the modulation symbols of the downlink signal and in accordance with the first modulation type, decoded FEC output bits for input to an FEC decode algorithm. The STA 103 may decoded information bits from the FEC decode algorithm.).
Regarding claim 17, Cariou shows setting each of the selected message elements to one of the valid states respectively (Figure 4; Par. 0068; noted the STA 103 may set the MCS reception margin parameter to a first value when the number of detected bit errors is below the threshold and may set the MCS reception margin parameter to a second value when the number of detected bit errors is above or equal to the threshold. For instance, the first value may indicate that, because the number of detected bit errors may be sufficiently low, that the AP 102 may use a higher MCS than the first MCS for a subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103. The second value may indicate that, because the number of detected bit errors is higher than the threshold, that the AP 102 may use a lower MCS or that the AP 102 may use the same MCS (the first MCS) for the subsequent transmission of MPDU(s) and/or PPDU(s) to the STA 103.).
Regarding claim 18, Cariou shows wherein the difference between the modulation parameter and the state comprises a difference in phase (Par. 0048, 0050; noted in a non-limiting example, a first MCS may be based on a modulation type of BPSK and an FEC coding rate of 1/2, and the first MCS may be mapped to a first index (such as MCS-0). A second MCS may be based on a modulation type of QPSK and an FEC coding rate of 1/2, and the second MCS may be mapped to a second index (such as MCS-1). A third MCS may be based on a modulation type of 64-QAM and an FEC coding rate of 2/3, and the third MCS may be mapped to a third index (such as MCS-7).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou in view of Chen et al. (US 2020/0083983; hereinafter Chen).

Regarding claim 2, Cariou shows all of the elements except wherein the message conforms to 5G or 6G technology.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Chen.  Specifically, Chen shows wherein the message conforms to 5G or 6G technology (Par. 0037; noted communications using 5G systems.).
In view of the above, having the system of Cariou, then given the well-established teaching of Chen, it would have been obvious before the effective filing date of the claimed invention to modify the system of Cariou as taught by Chen, in order to provide motivation for providing improvements in wireless technology that should be applicable to a range of technologies and the telecommunication standards that employ these technologies (Par. 0037-0038 of Chen).

Allowable Subject Matter
Claims 4, 6, 8, 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art reference used and/or cited in this action anticipates nor render obvious the claimed invention as specifically presented in the dependent claims listed above.
Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but was based in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220077968 A1 - relates to a wireless LAN communication device and a wireless LAN communication method.
US 20220060280 A1 - relates to the field of communications technologies, and in particular, to a retransmitted data sending method, a retransmitted data receiving method, and an apparatus.
US 20210345169 A1 - relate to retransmission of wireless data.
US 20210160843 A1 - relates generally to wireless communication, and more specifically, to identifying and indicating boundaries in bitstreams encoded using an amplitude shaping encoding operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413